 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 5 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (the “Amendment”), dated as of September 27, 2007, among ANIXTER
RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., a
Delaware corporation (“Anixter”), as the initial Servicer, each financial
institution party hereto as a Financial Institution, FALCON ASSET SECURITIZATION
COMPANY LLC (“Falcon”) and THREE PILLARS FUNDING LLC (f/k/a Three Pillars
Funding Corporation) (“Three Pillars”), as conduits, (collectively, the
“Conduits” and each individually, a “Conduit”), SUNTRUST ROBINSON HUMPHREY, INC.
and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA)
(“JPMorgan”), as managing agents (collectively, the “Managing Agents” and each
individually, a “Managing Agent”) and JPMorgan, as agent for the Purchasers (the
“Agent”).
W I T N E S S E T H:
          WHEREAS, the Seller, Anixter, the Financial Institutions, Falcon,
Three Pillars, the Managing Agents and the Agent are parties to that certain
Amended and Restated Receivables Purchase Agreement, dated as of October 3, 2002
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
          WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.
     SECTION 2. Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the definition of the term
“Liquidity Termination Date” set forth in Exhibit I to the Agreement is amended
and restated in its entirety to read as follows
“Liquidity Termination Date” means September 24, 2008.
     SECTION 3. Effective Date. This Amendment shall become effective and shall
be deemed effective as of the date first written above when the Agent shall have
received a copy of this Amendment duly executed by each of the parties hereto.

 



--------------------------------------------------------------------------------



 



     SECTION 4. Representations and Warranties of the Seller Parties. In order
to induce the parties hereto to enter into this Amendment, each of the Seller
Parties represents and warrants to the Agent and the Purchasers, as to itself,
that:
     (a) The representations and warranties of such Seller Party set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 4(a) shall be made as of such earlier date.
     (b) The execution and delivery by such Seller Party of this Amendment has
been duly authorized by proper corporate proceedings of such Seller Party and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.
     SECTION 5. Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
     SECTION 6. Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement, as
amended by this Amendment.
     SECTION 7. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
     SECTION 8. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
* * * * *

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date first
written above:

            ANIXTER RECEIVABLES CORPORATION,
as the Seller
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
- Treasurer     

            ANIXTER INC.,
as the initial Servicer
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
- Treasurer   

 



--------------------------------------------------------------------------------



 



         

            FALCON ASSET SECURITIZATION
COMPANY LLC


By: JPMorgan Chase Bank, N.A., its
attorney-in-fact
      By:   /s/ Ronald J. Atkins         Name:   Ronald J. Atkins       
Title:   Executive Director     

            JPMORGAN CHASE BANK, N.A. (successor
by merger to Bank One, NA), as a Financial
Institution, a Managing Agent and as Agent
      By:   /s/ Ronald J. Atkins         Name:   Ronald J. Atkins       
Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



         

            THREE PILLARS FUNDING LLC (f/k/a Three
Pillars Funding Corporation)
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Authorized Signatory     

            SUNTRUST BANK, as a
Financial Institution
      By:   /s/ William C. Humphries        Name:   William C. Humphries       
Title:   Managing Director     

            SUNTRUST ROBINSON HUMPHREY, INC.,
as a Managing Agent
      By:   /s/ Michael G. Maza         Name:   Michael G. Maza        Title:  
Managing Director     

 